Citation Nr: 0707122	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1950 to July 1953 and from October 1954 to October 
1957.  He had an additional period of active duty in the 
United States Air Force from December 1957 to December 1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).

Procedural history

In May 2002, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for a 
right eye disability.  The October 2002 rating decision 
denied the claim, and he appealed.

The Board remanded the case to the Appeals Management Center 
(AMC) in February 2006 for the purpose of obtaining 
additional medical evidence and affording the veteran a VA 
eye examination.  After additional evidentiary development 
was accomplished, the AMC denied the claim in an October 2006 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in February 2007.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
additional right eye disability.  He essentially claims that 
he experienced retinal detachment and a macular hole as a 
result of surgeries performed at VA facilities in August 
1973, October 1989, and July 1991.  (A complete factual 
background of these procedures and related treatment was set 
forth in the Board's prior remand; this will not be repeated 
here.)  

Although significant development has been accomplished since 
the prior remand, additional development is still required 
before the Board can properly decide the claim.

Reasons for remand

Stegall considerations/medical opinion

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the AMC failed to comply 
with the Board's remand instructions in several respects, the 
case must be remanded so that additional development and 
readjudication can be accomplished.

The Board's February 2006 remand requested that the veteran 
be afforded an examination to determine whether he sustained 
additional right eye disability (including retinal detachment 
and a macular hole) as a result of the aforementioned eye 
surgeries and if such additional disability was the result of 
either negligence on the part of VA or an event not 
reasonably foreseeable.  Although a VA examination of the 
veteran's right eye was conducted in July 2006 in response to 
the Board's remand, the report of such examination did not 
answer all questions posed by the Board's remand, and in fact 
raises additional questions.

The Board's remand instructions specified that the requested 
eye examination be conducted by an ophthalmologist who 
reviewed the claims file in conjunction with the examination.  
The July 2006 examination, however, was conducted by an 
optometrist, not an ophthalmologist.  While the optometrist 
who conducted the examination apparently "spoke with" an 
ophthalmologist in reaching her conclusions, it is unclear 
whether this ophthalmologist had access to the claims file or 
how much information he had regarding the veteran's medical 
history.  In any event, the ophthalmologist did not examine 
the veteran per the Board's remand instructions.

While the July 2006 VA examination notes that the veteran has 
a large macular hole, it is unclear if such is productive of 
disability (i.e. has resulted in decreased visual acuity or 
visual field).  Such information is crucial in cases such as 
this, because in the absence of additional disability, 
compensation under § 1151 is not warranted.  See February 
2006 Board remand, at 3-4 [discussing the need for such 
opinion].  An additional medical opinion should therefore be 
obtained which more clearly addressed the question of whether 
the macular hole is productive of disability.

The July 2006 VA examination was also unclear as to whether 
the macular hole was the product of the veteran's multiple 
eye surgeries.  The examiner stated that it was not possible 
to tell whether such relationship exists.  The Court has held 
on several occasions that medical opinions which are 
speculative or inconclusive in nature are of no probative 
value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Because the opinion of the July 
2006 VA examiner is not probative regarding the etiology of 
the veteran's macular hole, an additional medical opinion 
addressing this question is needed.  

The Board also notes that while lingering questions remain 
regarding whether the retinal detachment identified in 1991 
is the result of VA treatment, it is unclear whether any 
residual of the retinal detachment exists following surgery 
to repair this condition in July 1991.  If no current 
residuals remain from retinal detachment,  etiology would be 
a moot point.  The July 2006 VA examination report merely 
states that the retina was reattached in 1991.  It left 
unanswered the question of whether any residuals of the 
detachment remain which are productive of disability.  An 
additional medical opinion must also be obtained discussing 
this question.  

The Board's February 2006 remand requested an opinion as to 
whether any additional right eye disability found (including 
the retinal detachment and macular hole) was the result of an 
event not reasonably foreseeable.  The July 2006 examination 
report contains no answer to this question.

For these reasons another examination of the veteran must be 
scheduled.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [codified as amended at 38 U.S.C. § 5107(a)], requires 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, the RO must 
request that the claimant provide any evidence in his 
possession pertaining to the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).

The veteran was sent letters in May 2002 and February 2006 
which advised him of the elements of a § 1151 claim, the 
evidence he was required to provide, and the evidence VA 
would provide.  Those letters failed to request that the 
veteran provide any evidence in his possession pertaining to 
the claim, the so-called "give us everything you've got" 
provision.  See 38 C.F.R. § 3.159(b)(1) (2006).  Accordingly, 
the case must be remanded so that an additional VCAA letter 
addressing the aforementioned requirement can be sent to the 
veteran.



Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran and 
his representative with a notice letter 
regarding his claim which complies with 
the notification requirements of the 
VCAA, in particular the "give us 
everything you've got" provision in 38 
C.F.R. § 3.159(b)(1).

2.  After performing any additional 
development required as a result of the 
veteran's response to the VCAA letter, 
VBA should arrange for examination of the 
veteran by an ophthalmologist to 
determine the nature and extent of the 
veteran's right eye disability and vision 
loss.  The veteran's VA claims file 
should be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.  

After reviewing the claims file and 
conducting a physical examination of the 
veteran, the examiner should answer the 
following questions with respect to each 
of the veteran's eye surgeries (i.e. in 
August 1973, October 1989, and July 
1991):

a.)  With respect to each individual 
procedure, is it as likely as not that 
additional eye disability resulted?  
In answering this question, the examiner 
should express an opinion as to (1) 
whether a macular hole is now present and 
if so is it productive of any disability 
(e.g., decreased visual acuity or visual 
field) and (2) whether the veteran has 
any residual eye disability as a result 
of his retinal detachment.

b.)  If the examiner finds that there is 
additional right eye disability as a 
result of any of the various VA eye 
surgeries or combination thereof, s/he 
should express an opinion as to whether 
the veteran incurred such additional 
disability as a result of carelessness, 
negligence, lack of proper skill, error 
of judgment, or similar instance of fault 
on the part of VA medical professionals 
in performing the surgeries.  
The examiner should also express an 
opinion as to whether any additional 
right eye disability was the result of an 
event not reasonably foreseeable.

The report of the examination should be 
associated with the veteran's VA claims 
file.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



